Citation Nr: 0723690	
Decision Date: 08/01/07    Archive Date: 08/15/07

DOCKET NO.  05-02 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia



THE ISSUE

Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1993 to July 
1998.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia, which denied the benefits sought on 
appeal.  The veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review.  

A hearing was held on April 24, 2007, in Atlanta, Georgia, 
before the undersigned Veterans Law Judge, who was designated 
by the Chairman to conduct the hearing pursuant to 
38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the 
determination in this case.  A transcript of the hearing 
testimony is in the claims file.

The Board also observes that the veteran's appeal had 
originally included the issue of entitlement to service 
connection for a left wrist disorder.  However, in his 
January 2005 VA Form 9, the veteran stated that he was only 
appealing the issue of entitlement to service connection for 
a back disorder.  As such, the veteran has not filed a 
substantive appeal for the other issue.  See 38 C.F.R. 
§ 20.202.  Accordingly, the issues of entitlement to service 
connection for a left wrist disorder no longer remains in 
appellate status and no further consideration is required.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Reason for Remand: To afford the veteran a VA examination.

The law provides that the VA shall make reasonable efforts to 
notify a claimant of the evidence necessary to substantiate a 
claim and requires the VA to assist a claimant in obtaining 
that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2006).  Such assistance includes providing 
the claimant a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 
2002); 38 C.F.R. § 3.159 (2006).

In this case, the veteran has not been afforded a VA 
examination in connection with his claim for service 
connection for a back disorder.  His service medical records 
show that he was involved in a motor vehicle accident in 
October 1997 and was diagnosed with a back strain the 
following day.  He also sought treatment in March 1998 with 
continuing complaints of back pain.  In addition, the Board 
notes that private medical records dated in November 2003 
indicate that the veteran had complained of back pain.  A MRI 
of the lumbar spine did reveal a small central annular tear 
and protrusion at L5-S1.  Nevertheless, the evidence of 
record does not include a medical opinion addressing whether 
it is at least as likely as not the veteran currently has a 
back disorder that is causally or etiologically related to 
his military service.  Therefore, the Board finds that a VA 
examination and medical opinion are necessary to determine 
the nature and etiology of any back disorder that may be 
present.  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary. Accordingly, the case is REMANDED for the 
following actions:


The veteran should be afforded a VA 
examination to determine the nature and 
etiology of any back disorder that is 
present.  Any and all studies, tests, 
and evaluations deemed necessary by the 
examiner should be performed.  The 
examiner is requested to review all 
pertinent records associated with the 
claims file, including the veteran's 
service medical records.  The examiner 
should indicate whether it is at least 
as likely as not that the veteran 
currently has a back disorder that is 
causally or etiologically related to his 
symptomatology in service or is 
otherwise related to service.  

(The term "at least as likely as not" 
does not mean within the realm of 
medical possibility, but rather that the 
medical evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor 
of a certain conclusion as it is to find 
against it.)

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board. 
Since it is important "that each 
disability be viewed in relation to its 
history [,]" 38 C.F.R. § 4.1 (2006), 
copies of all pertinent records in the 
appellant's claims file, or in the 
alternative, the claims file, must be 
made available to the examiner for 
review.


When the development requested has been completed, the case 
should be reviewed by the RO on the basis of additional 
evidence.  If the benefit sought is not granted, the veteran 
and his representative should be furnished a Supplemental 
Statement of the Case and be afforded a reasonable 
opportunity to respond before the record is returned to the 
Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and/or argument on the matter or matters 
the Board has remanded to the regional office. Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  No action is required of 
the veteran until he is notified.




_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



